Name: Commission Regulation (EEC) No 1556/78 of 5 July 1978 amending Regulation (EEC) No 1727/70 on intervention procedure for raw tobacco as regards the conditions of presentation
 Type: Regulation
 Subject Matter: plant product;  consumption;  marketing;  trade policy;  prices
 Date Published: nan

 Avis juridique important|31978R1556Commission Regulation (EEC) No 1556/78 of 5 July 1978 amending Regulation (EEC) No 1727/70 on intervention procedure for raw tobacco as regards the conditions of presentation Official Journal L 184 , 06/07/1978 P. 0011 - 0011 Finnish special edition: Chapter 3 Volume 10 P. 0047 Greek special edition: Chapter 03 Volume 21 P. 0245 Swedish special edition: Chapter 3 Volume 10 P. 0047 Spanish special edition: Chapter 03 Volume 14 P. 0179 Portuguese special edition Chapter 03 Volume 14 P. 0179 COMMISSION REGULATION (EEC) No 1556/78 of 5 July 1978 amending Regulation (EEC) No 1727/70 on intervention procedure for raw tobacco as regards the conditions of presentation THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 727/70 of 21 April 1970 on the common organization of the market in raw tobacco (1), as last amended by the Act of Accession, and in particular Articles 5 (6) and 6 (10) thereof, Whereas Article 8 of Commission Regulation (EEC) No 1727/70 of 25 August 1970 on intervention procedure for raw tobacco (2), as last amended by Regulation (EEC) No 408/76 (3), provides that tobacco shall be taken over only if delivered for intervention made up in accordance with the presentations specified for each variety and each quality; Whereas in order to facilitate transport and storage, new packaging techniques are appearing and being used in international trade ; whereas the taking into intervention of limited quantities of tobacco packaged by means of the new techniques should be permitted as an experiment in order that the Community may study them; Whereas certain varieties of tobacco from the 1976 harvest are packaged in cardboard ; whereas tobacco from this harvest should therefore be the first to which this Regulation is applied; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Tobacco, HAS ADOPTED THIS REGULATION: Article 1 The following paragraph is hereby added to Article 8 of Regulation (EEC) No 1727/70: "However, for quantities not exceeding 100 tonnes per variety and per harvest in each Member State, the tobacco may be made up other than as specified in the previous paragraph, subject to conditions laid down by the intervention agency concerned." Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply for the first time to tobacco from the 1976 harvest. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 5 July 1978. For the Commission Finn GUNDELACH Vice-President (1)OJ No L 94, 28.4.1970, p. 1. (2)OJ No L 191, 27.8.1970, p. 5. (3)OJ No L 50, 26.2.1976, p. 7.